DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 

Allowable Subject Matter

Claims 1, 3, 5-11, 13, 15-21, 23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A power transmitting unit with a field shaper, comprising: 
a transmit coil;
a device;
an active wireless charging area;
a power generating circuitry;
a ferrite structure;
the ferrite structure comprising a flat sheet and a projection of ferrite material projecting from the flat sheet;
the projection comprises a matrix of fingers; and
the flat sheet and the projection with the matrix fingers are integrally formed.
The prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the projection comprises a matrix of fingers of varying height and varying aspect ratio.

Regarding claim 11 though the prior art teaches:  

forming a transmit coil;
to generate a magnetic field;
a device within an active wireless charging area;
disposing a ferrite structure below the transmit coil;
the ferrite structure comprising a flat sheet and a projection of ferrite material projecting from the flat sheet;
the projection comprises a matrix of fingers; and
the flat sheet and the projection with the matrix fingers are integrally formed.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the projection comprises a matrix of fingers of varying height and varying aspect ratio.

Regarding claim 21 though the prior art teaches:  
A power transmitter with a field shaper, comprising:
a transmit coil;
a device within an active wireless charging area;
electrical terminals;
an electrical power source;
a ferrite structure;
the ferrite structure comprising a flat sheet and a projection of ferrite material projecting from the flat sheet; 
the projection comprises a matrix of fingers; and 

the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the projection comprises a matrix of fingers of varying height and varying aspect ratio.

Claims 3, 5-10, 13, 15-20, 23 and 25 are dependent of claims 1, 11 and 21 and are allowable for the same reasons as claim 1, 11 and 21.

The projection comprises a matrix of fingers of varying height and varying aspect ratio in combination with the other limitations of the claimed subject matter create a technique for shaping the electromagnetic field wherein The ferrite structure controls the magnetic flux path to increase the electromagnetic field strength inside the charging area while reducing the electromagnetic field strength outside of the charging area. In this way, transmission efficiency for the wireless power transfer system is increased while suppressing unwanted EMI emission from the transmit coil.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859